Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s amendment/remarks filed 06/16/2022. 
Claims 17, 22-29, and 31-34 are currently pending.
Response to Amendment
The rejection of claims 17, 22-29, and 31-34 on the grounds of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,021,669, as previously set forth in the Office action mailed 02/18/2022 is maintained and has been revised to reflect the changes in claim scope made by Applicant’s present claim amendments.  See the revised double patenting rejection, below. 
The rejection of claims 17, 22-29, and 31-34 under 35 U.S.C. 103 as being unpatentable over Makkonen et al. (EP 2368967 A1, hereinafter Makkonen) in view of Vandeputte (EP 1050569 A1) as previously set forth in the Office action mailed 02/18/2022 is maintained and has been revised to reflect the changes in claim scope made by Applicant’s present claim amendments.  See the revised 103 rejection, below. 
Double Patenting
Claims 17, 22-29, and 31-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,021,669.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite a method for cooling components of a vehicle using a fluid, which is another way of saying a method for transferring heat by the recited fluid in a car engine.  The patented claims recite using the fluid for cooling and/or lubricating electric vehicles, motors and transmissions (claims 1-7 of U.S. 11,021,669) and therefore inherently constitutes heat transfer by the fluid in a car engine and reads on the claimed introduction into a closed loop system as recited in instant claims 17, 33, and 34 and in a non-pressurized closed-loop system as recited in instant claim 32.  The oil in the patented claims is recited as a fluid having a boiling point in the range of from 200 to 400°C, a boiling range below 80°C, more than 95% by weight isoparaffins (note, the patented limitation reciting “more than 95% by weight isoparaffins” meets the claimed “at least 95.1% by weight of isoparaffins” limitation(s) as presently amended), less than 3% by weight naphthens, a biocarbon content of at least 95% by weight, and less than 100 ppm by weight aromatics (claims 1 and 2 of U.S. 11,021,669), the boiling point of the fluid is 220 to 340°C (claim 8 of U.S. 11,021,669), contains less than 50 ppm by weight aromatics (claims 10 and 14 of U.S. 11,021,669) or less than 20 ppm aromatics (claim 15 of U.S. 11,021,669), contains less than 1% by weight naphthens (claim 11 of U.S. 11,021,669) or less than 500 ppm naphthens (claim 14 of U.S. 11,021,669) or less than 50 ppm naphthens (claims 15 of U.S. 11,021,669), contains less than 5 ppm sulfur (claim 12 of U.S. 11,021,669), has a biodegradability at 28 days of at least 60% according to OECD 306 standard (claim 13 of U.S. 11,021,669), and has a boiling range of one of 240-275°C, 250-295°C or 285-335°C (claim 9 of U.S. 11,021,669), which anticipate the fluid-related limitations of instant claims 17, 20, 21, 23, 25, 26, 27, 28, 29, 31, 33, and 34.  
As to the claimed operating fluid temperatures of instant claims 22, 24, 33, and 34, a person of ordinary skill in the art would envisage carrying out the patented method(s) at temperatures corresponding to the claimed ranges since the fluid is provided for cooling and lubricating a motor, bearing, rotor, stator, battery or transmission of vehicles, which implicitly correspond to the claimed performing the step of transferring heat at the recited temperatures of instant claims 22, 24, 33, and 34. 
Note that, in addition to the patented claims recite using the fluid for cooling and/or lubricating electric vehicles, motors and transmissions (claims 1-7 of U.S. 11,021,669) as cited above, the specification of US 11,021,669 indicates the vehicle to be cooled is “especially a car” (col. 3 lines 39-42), further indicating the patented method includes heat transfer and cooling by the fluid in a car engine as instantly claimed.  The specification can be used as a dictionary to learn the meaning of a term in the claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999).  Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1250, 48 USPQ2d 1117, 1122 (Fed. Cir. 1998).  "The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ " Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004).  Further, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim.   
	Accordingly, the patented claims are an obvious variant of the instant set of claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17, 22-29, and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Makkonen et al. (EP 2368967 A1, hereinafter Makkonen) in view of Vandeputte (EP 1050569 A1). 
As to claim 17, Makkonen teaches a method for transferring heat comprising introducing a liquid fluid into a closed loop system and transferring heat by the fluid (a liquid composition suitable for use as a heat transfer fluid, abstract, para. 0001, 0012, 0026 and Table 1; the intended use of the composition as a heat transfer fluid disclosed in the reference directly reads on the claimed method for introducing the fluid into a closed loop system and transferring heat/cooling by the fluid since the intended uses encompass transferring heat/cooling utilizing the disclosed composition).  Makkonen further teaches the fluid comprises less than 3% by weight of naphthenes (no more than 0.5% by weight naphthenic compounds, para. 0014), and less than 100 ppm by weight aromatics (the composition generally contains no more than 0.5% aromatic compounds, para. 0014; however, the exemplary Table 2 shows the presence of no aromatics, indicating there is 0 ppm aromatics in the composition). 
Makkonen fails to explicitly teach the fluid has an initial boiling point and a final boiling point in the range from 200 to 400°C, a boiling range below 80°C, comprises more than 95% by weight isoparaffins, and a boiling rage of the fluid is 240-275°C or 250-295°C or 285-335°C. 
However, Makkonen further teaches the boiling range of the composition 180 to 340°C (para. 0011) and that most of the constituents of the composition have boiling points above 250°C and the contents therein are varied including: 1) up to about 95% by weight isoparaffins and 5% n-paraffins, and 2) at least 70% by weight of the isoparaffins are C16-C18 isoparaffins (para. 0013), meaning the composition and boiling points/ranges thereof can be varied among the disclosed range of constituents.  The disclosed amount of isoparaffins (95% by weight) touches the claimed range and is merely close to the recited “more than 95% by weight” range such that a prima facie case of obviousness exists.  In other words, the reference teaches overlapping ranges of boiling point and range-related parameters as well as varying the proportions of isoparaffins and n-paraffins and the content of the isoparaffins thereof in order to achieve a chemically stable composition having most components with a boiling point of above 250°C and a max boiling point of 340°C suitable for use as a heat transfer fluid.
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive at and within the claimed ranges of initial/final boiling points and boiling range from the teachings of Makkonen since the reference teaches overlapping ranges of boiling point and range-related parameters as well as varying the proportions of isoparaffins and n-paraffins and the content of the isoparaffins thereof in order to achieve a chemically stable composition having most components with a boiling point of above 250°C and a max boiling point of 340°C suitable for use as a heat transfer fluid.  
In the event the relied upon Table showing the exemplary composition lacking aromatics disclosed in the reference is not sufficient to directly meet the recited range of less than 100 ppm by weight aromatics, it would have alternatively been obvious to a person of ordinary skill in the art to arrive within the claimed amount of aromatics from Makkonen.  Makkonen further teaches reducing, if not entirely removing, the content of aromatics in the final composition of the comparative example by depleting the aromatics therein (para. 0029 and Table 1), and it would have been within the purview of the skilled artisan to also provide the depletion of aromatics to the inventive composition as well in order to minimize the content of aromatics therein.
Regarding the claimed biocarbon content of at least 95% by weight, the limitation is a product-by-process limitation and extended little patentable weight.  However, note that Makkonen further teaches the composition is produced from starting materials of biological original (abstract, para. 0009, 0016), indicating 100% by weight of the composition is biocarbon. 
Makkonen fails to teach the composition, which is a heat transfer fluid as described above, transfers heat in- and cools a car engine.
However, Vandeputte is similarly drawn to the use of mineral oil, i.e., paraffinic fluid, as a heat transfer fluid, specifically a coolant or cooling liquid, in an internal combustion engine (abstract, para. 0002, 0011, 0028, 0029, and Fig. 1).  The internal combustion engine of Vandeputte meets the claimed car engine since internal combustion engines are notoriously well-known in the art for their use in cars and automobiles; in any event, a person of ordinary skill in the art would at once recognize Fig. 1 depicts a car or automobile engine.  The process of operating Vandeputte’s internal combustion engine comprises circulating the coolant liquid in a closed loop system to indirectly contact and cool the combustion chamber, cylinder walls, valve seats and guides, and engine heads via a cooling jacket in order to prevent overheating of the engine (para. 0002, 0028, and 0029 and Fig. 1).  
Thus, at the time of the effective filing date it would have also been obvious to a person of ordinary skill in the art to provide the apparatus of Vandeputte utilizing the isoparaffinic fluid of Makkonen as the heat transfer fluid therein in order to obtain a useful apparatus, i.e., a car engine, having sufficient cooling/heat transfer for satisfactory operation of such apparatus.  In essence, Vandeputte teach the use of paraffinic fluids in a car engine is a well-known use of such fluid, and would therefore be encompassed by the use of the isoparaffinic fluid of Makkonen as a heat transfer fluid.  
As to claims 22 and 24, regarding the operating temperature ranges of -50-260°C and -30-315°C, a person of ordinary skill in the art would at once envisage providing the disclosed composition at a temperature of 100°C from the above combination of Makkonen and Vandeputte since Vandeputte teaches the engine containing the mineral oil, i.e., paraffinic heat transfer fluid, is provided to the cylinder heads of the engine at an exemplary temperature of 100°C (para. 0009).  130°C is another exemplary temperature of the cooling liquid during use in Vandeputte, too, (para. 0019, 0022, and claim 9). 
 As to claim 23, Makkonen teaches the fluid has a boiling range of 240-275°C or 250-295°C, as described above.  
As to claim 25, Makkonen teaches the fluid has a boiling range of 285-335°C, as described above.  
As to claim 26, Makkonen teaches the fluid contains less than 50 ppm aromatics (the exemplary composition lacks aromatics, and/or the composition is depleted of aromatics, as described above). 
As to claim 27, Makkonen teaches the fluid comprises less than 3% by weight of naphthenes (no more than 0.5% by weight naphthenic compounds, as described above).
As to claim 28, Makkonen further teaches the fluid contains less than 5 ppm sulfur (no more than 5 mg/kg sulfur, para. 0014, which directly corresponds to 5 mg sulfur per 1,000,000 mg composition, i.e., 5 parts per million).
As to claim 29, although Makkonen fails to explicitly teach the fluid has a biodegradability at 28 days of at least 60% measured by the OECD 306 standard, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art the claimed biodegradability properties would flow naturally from the composition taught by Makkonen since the reference teaches substantially the same isoparaffinic-based heat transfer fluid as that claimed and further teaches the composition has no toxic effects on fish or aquatic organisms and does not accumulate in the environment (para. 0023) indicating the composition is biodegradable. 
As to claim 31, Makkonen teaches the fluid contains less than 20 ppm aromatics (the exemplary composition lacks aromatics, and/or the composition is depleted of aromatics, as described above) and has an initial/final boiling point in the range of 240-340°C, as described above.  Makkonen teaches the amount of naphthenes is no more than 0.5% by weight, i.e., 5000 ppm, as described above, and further teaches an exemplary amount of 0.2% (Table 2), i.e., 2000 ppm.
Although Makkonen fails to explicitly teach the fluid contains less than 500 ppm by weight of naphthenes, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed amount of naphthenes since the reference further teaches the presence of naphthenes cause the composition to have an unpleasant odor, which is discouraged from the reference since the disclosed composition is odorless (para. 0024 and 0027), indicating the amount of naphthenes is and/or should be minimized or/or removed in order to sufficiently obtain an odorless property. 
As to claim 32, the above combination of Makkonen in view of Vandeputte meets the claimed introducing a liquid fluid into a non-pressurized closed loop system since Fig. 1 of Vandeputte depicts a cap at the top of the radiator 4.  In other words, the coolant liquid during introduction to the cooling system of Vandeputte is introduced via a cap in the radiator, and any pressure in the cooling system would be vented and in equilibrium to the environment during fill/introduction, meaning the closed loop system is, in essence, non-pressurized.     
As to claim 33, Makkonen teaches a method for transferring heat comprising introducing a liquid fluid into a closed loop system and transferring heat by the fluid (a liquid composition suitable for use as a heat transfer fluid, abstract, para. 0001, 0012, 0026 and Table 1; the intended use of the composition as any of a heat transfer fluid disclosed in the reference directly reads on the claimed method for introducing the fluid into a closed loop system and transferring heat/cooling by the fluid since the intended uses encompass transferring heat/cooling utilizing the disclosed composition).  Makkonen further teaches the fluid comprises less than 3% by weight of naphthenes (no more than 0.5% by weight naphthenic compounds, para. 0014), and less than 100 ppm by weight aromatics (the composition generally contains no more than 0.5% aromatic compounds, para. 0014; however, the exemplary Table 2 shows the presence of no aromatics, indicating there is 0 ppm aromatics in the composition). 
Makkonen fails to explicitly teach the fluid has an initial boiling point and a final boiling point in the range from 200 to 400°C, a boiling range below 80°C, comprises at least 95.1% by weight isoparaffins, and a boiling rage of the fluid is 240-275°C or 250-295°C. 
However, Makkonen further teaches the boiling range of the composition 180 to 340°C (para. 0011) and that most of the constituents of the composition have boiling points above 250°C and the contents therein are varied including: 1) up to about 95% by weight isoparaffins and 5% n-paraffins, and 2) at least 70% by weight of the isoparaffins are C16-C18 isoparaffins (para. 0013), meaning the composition and boiling points/ranges thereof can be varied among the disclosed range of constituents.  The disclosed amount of isoparaffins (95% by weight) touches the claimed range and is merely close to the recited “at least 95.1% by weight” range such that a prima facie case of obviousness exists.  In other words, the reference teaches overlapping ranges of boiling point and range-related parameters as well as varying the proportions of isoparaffins and n-paraffins and the content of the isoparaffins thereof in order to achieve a chemically stable composition having most components with a boiling point of above 250°C and a max boiling point of 340°C suitable for use as a heat transfer fluid.
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive at and within the claimed ranges of initial/final boiling points and boiling range from the teachings of Makkonen since the reference teaches overlapping ranges of boiling point and range-related parameters as well as varying the proportions of isoparaffins and n-paraffins and the content of the isoparaffins thereof in order to achieve a chemically stable composition having most components with a boiling point of above 250°C and a max boiling point of 340°C suitable for use as a heat transfer fluid.  
In the event the relied upon Table showing the exemplary composition lacking aromatics disclosed in the reference is not sufficient to directly meet the recited range of less than 100 ppm by weight aromatics, it would have alternatively been obvious to a person of ordinary skill in the art to arrive within the claimed amount of aromatics from Makkonen.  Makkonen further teaches reducing, if not entirely removing, the content of aromatics in the final composition of the comparative example by depleting the aromatics therein (para. 0029 and Table 1), and it would have been within the purview of the skilled artisan to also provide the depletion of aromatics to the inventive composition as well in order to minimize the content of aromatics therein.
Regarding the claimed biocarbon content of at least 95% by weight, the limitation is a product-by-process limitation and extended little patentable weight.  However, note that Makkonen further teaches the composition is produced from starting materials of biological original (abstract, para. 0009, 0016), indicating 100% by weight of the composition is biocarbon. 
Makkonen fails to teach the composition, which is a heat transfer fluid as described above, transfers heat in- and cools a car engine.
However, Vandeputte is similarly drawn to the use of mineral oil, i.e., paraffinic fluid, as a heat transfer fluid, specifically a coolant or cooling liquid, in an internal combustion engine (abstract, para. 0002, 0011, 0028, 0029, and Fig. 1).  The internal combustion engine of Vandeputte meets the claimed car engine since internal combustion engines are notoriously well-known in the art for their use in cars and automobiles; in any event, a person of ordinary skill in the art would at once recognize Fig. 1 depicts a car or automobile engine.  The process of operating Vandeputte’s internal combustion engine comprises circulating the coolant liquid in a closed loop system to indirectly contact and cool the combustion chamber, cylinder walls, valve seats and guides, and engine heads via a cooling jacket in order to prevent overheating of the engine (para. 0002, 0028, and 0029 and Fig. 1).  
Thus, at the time of the effective filing date it would have also been obvious to a person of ordinary skill in the art to provide the apparatus of Vandeputte utilizing the isoparaffinic fluid of Makkonen as the heat transfer fluid therein in order to obtain a useful apparatus, i.e., a car engine, having sufficient cooling/heat transfer for satisfactory operation of such apparatus.  In essence, Vandeputte teach the use of paraffinic fluids in a car engine is a well-known use of such fluid, and would therefore be encompassed by the use of the isoparaffinic fluid of Makkonen as a heat transfer fluid.  
Regarding the operating temperature range of -50-260°C, a person of ordinary skill in the art would at once envisage providing the disclosed composition at a temperature of 100°C from the above combination of Makkonen and Vandeputte since Vandeputte teaches the engine containing the mineral oil, i.e., paraffinic heat transfer fluid, is provided to the cylinder heads of the engine at an exemplary temperature of 100°C (para. 0009).  130°C is another exemplary temperature of the cooling liquid during use in Vandeputte, too, (para. 0019, 0022, and claim 9).
As to claim 34, Makkonen teaches a method for transferring heat comprising introducing a liquid fluid into a closed loop system and transferring heat by the fluid (a liquid composition suitable for use as a heat transfer fluid, abstract, para. 0001, 0012, 0026 and Table 1; the intended use of the composition as any of a heat transfer fluid disclosed in the reference directly reads on the claimed method for introducing the fluid into a closed loop system and transferring heat/cooling by the fluid since the intended uses encompass transferring heat/cooling utilizing the disclosed composition).  Makkonen further teaches the fluid comprises less than 3% by weight of naphthenes (no more than 0.5% by weight naphthenic compounds, para. 0014), and less than 100 ppm by weight aromatics (the composition generally contains no more than 0.5% aromatic compounds, para. 0014; however, the exemplary Table 2 shows the presence of no aromatics, indicating there is 0 ppm aromatics in the composition). 
Makkonen fails to explicitly teach the fluid has an initial boiling point and a final boiling point in the range from 200 to 400°C, a boiling range below 80°C, comprises at least 95.1% by weight isoparaffins, and a boiling rage of the fluid is 285-335°C.
However, Makkonen further teaches the boiling range of the composition 180 to 340°C (para. 0011) and that most of the constituents of the composition have boiling points above 250°C and the contents therein are varied including: 1) up to about 95% by weight isoparaffins and 5% n-paraffins, and 2) at least 70% by weight of the isoparaffins are C16-C18 isoparaffins (para. 0013), meaning the composition and boiling points/ranges thereof can be varied among the disclosed range of constituents.  The disclosed amount of isoparaffins (95% by weight) touches the claimed range and is merely close to the recited “at least 95.1% by weight” range such that a prima facie case of obviousness exists.  In other words, the reference teaches overlapping ranges of boiling point and range-related parameters as well as varying the proportions of isoparaffins and n-paraffins and the content of the isoparaffins thereof in order to achieve a chemically stable composition having most components with a boiling point of above 250°C and a max boiling point of 340°C suitable for use as a heat transfer fluid.
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive at and within the claimed ranges of initial/final boiling points and boiling range from the teachings of Makkonen since the reference teaches overlapping ranges of boiling point and range-related parameters as well as varying the proportions of isoparaffins and n-paraffins and the content of the isoparaffins thereof in order to achieve a chemically stable composition having most components with a boiling point of above 250°C and a max boiling point of 340°C suitable for use as a heat transfer fluid.  
In the event the relied upon Table showing the exemplary composition lacking aromatics disclosed in the reference is not sufficient to directly meet the recited range of less than 100 ppm by weight aromatics, it would have alternatively been obvious to a person of ordinary skill in the art to arrive within the claimed amount of aromatics from Makkonen.  Makkonen further teaches reducing, if not entirely removing, the content of aromatics in the final composition of the comparative example by depleting the aromatics therein (para. 0029 and Table 1), and it would have been within the purview of the skilled artisan to also provide the depletion of aromatics to the inventive composition as well in order to minimize the content of aromatics therein.
Regarding the claimed biocarbon content of at least 95% by weight, the limitation is a product-by-process limitation and extended little patentable weight.  However, note that Makkonen further teaches the composition is produced from starting materials of biological original (abstract, para. 0009, 0016), indicating 100% by weight of the composition is biocarbon. 
Makkonen fails to teach the composition, which is a heat transfer fluid as described above, transfers heat in- and cools a car engine.
However, Vandeputte is similarly drawn to the use of mineral oil, i.e., paraffinic fluid, as a heat transfer fluid, specifically a coolant or cooling liquid, in an internal combustion engine (abstract, para. 0002, 0011, 0028, 0029, and Fig. 1).  The internal combustion engine of Vandeputte meets the claimed car engine since internal combustion engines are notoriously well-known in the art for their use in cars and automobiles; in any event, a person of ordinary skill in the art would at once recognize Fig. 1 depicts a car or automobile engine.  The process of operating Vandeputte’s internal combustion engine comprises circulating the coolant liquid in a closed loop system to indirectly contact and cool the combustion chamber, cylinder walls, valve seats and guides, and engine heads via a cooling jacket in order to prevent overheating of the engine (para. 0002, 0028, and 0029 and Fig. 1).  
Thus, at the time of the effective filing date it would have also been obvious to a person of ordinary skill in the art to provide the apparatus of Vandeputte utilizing the isoparaffinic fluid of Makkonen as the heat transfer fluid therein in order to obtain a useful apparatus, i.e., a car engine, having sufficient cooling/heat transfer for satisfactory operation of such apparatus.  In essence, Vandeputte teach the use of paraffinic fluids in a car engine is a well-known use of such fluid, and would therefore be encompassed by the use of the isoparaffinic fluid of Makkonen as a heat transfer fluid.  
Regarding the operating temperature range of -30-315°C, a person of ordinary skill in the art would at once envisage providing the disclosed composition at a temperature of 100°C from the above combination of Makkonen and Vandeputte since Vandeputte teaches the engine containing the mineral oil, i.e., paraffinic heat transfer fluid, is provided to the cylinder heads of the engine at an exemplary temperature of 100°C (para. 0009).  130°C is another exemplary temperature of the cooling liquid during use in Vandeputte, too, (para. 0019, 0022, and claim 9).
Response to Arguments
Regarding the nonstatutory double patenting rejection over claims 1-15 of U.S. 11,021,669, Applicant requests the rejection be held in abeyance.  In response to applicant’s request to hold in abeyance a response, such as, a terminal disclaimer to the non-statutory double patenting rejection, it is noted that the filing of a terminal disclaimer cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP § 804 (I)(B)(1): “As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance.  Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”
Applicant's arguments regarding Makkonen et al. (EP 2368967 A1) in view of Vandeputte (EP 1050569 A1) filed 06/16/2022 have been fully considered but they are not persuasive. 
Applicant argues, on page 6 of the present response, Makkonen et al. fail to teach a fluid comprising less than 100 ppm aromatics as instantly claimed, noting Makkonen et al.’s upper limit of aromatics is 50 times more than and significantly exceeds that of the present claims (Makkonen et al. teaches up to 0.5% wt, i.e., 5000 ppm, aromatics vs the claimed less than 100 ppm aromatics).  In response, this argument has been previously addressed and is not persuasive for the reasons of record.  See pages 21-25 of the Final Office action mailed 10/08/2021, pages 3-4 of the Advisory Action mailed 04/02/021, pages 16-17 of the Final Office action mailed 12/28/2020, etc. 
Applicant also argues, on page 6 of the present response, Makkonen et al. relates to a solvent composition comprising at most 95 wt.% of isoparaffins and a person of ordinary skill in the art would not find any teaching or suggestion to obtain a fluid comprising more than 95 wt.% of isoparaffins as claimed and the boiling ranges resulting therefrom.  In response, this argument has been previously addressed and is not persuasive for the reasons of record.  See pages 25-26 of the Final Office action mailed 10/08/2021, pages 15-16 of the Non-Final Office action mailed 05/25/2021, page 3 of the Advisory Action mailed 04/02/2021, page 16 of the Final Office action mailed 12/28/2020, pages 19-20 of the Non-Final Office action mailed 02/18/2022, etc. 
	Applicant also argues, on page 6 of the present response, Table 2 of Makkonen et al. only relates to a composition having “87%wt of isoparaffins … Thus, Makkonen relates to a fluid comprising 87wt% of isoparaffins and low aromatic content.”  The Office disagrees with this interpretation of the reference.  Not only does this argument contradict previous arguments/statements made on the same page of the present response (see the paragraphs two- and three-paragraphs above the paragraph beginning “The Office Action alleges at page 6 …” on page 6 of the response filed 06/16/2022), Makkonen et al. is not merely limited to a content of 87wt% isoparaffins as alleged.  For the reasons in both the 103 rejection of record and the previous arguments of record, Makkonen et al. indeed teach a larger concentration of isoparaffins that touch the claimed range(s) and is merely close to the recited “more than 95% by weight”/“at least 95.1% by weight” range(s) such that a prima facie case of obviousness exists.  Also, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). 
	Applicant further argues, on page 7 of the present response, Makkonen et al. fail to teach or suggest a fluid that can be used to cool a car engine with a reasonable expectation of success, and that a lubricating function is not the same as a cooling function.  These arguments are not persuasive because they constitute a piecemeal analysis of the rejection of record.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection of record relies upon Makkonen et al. in view of Vandeputte, not Makkonen et al. alone.  Also, Makkonen is not merely limited to a lubricating function/composition as alleged.  Makkonen et al. teach the disclosed compositions are suitable as “heat transfer fluids” (para. 0001), and the rejection of record sets forth a rationale that at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide the apparatus of Vandeputte (an internal combustion engine, which are notoriously well-known in the art for their use in cars and automobiles and/or is directly depicted within a car or automobile by the reference’s Figure(s), containing a generic mineral oil as a heat transfer fluid) utilizing the isoparaffinic fluid of Makkonen et al. as the heat transfer fluid therein in order to obtain a useful apparatus, i.e., a car engine, having sufficient cooling/heat transfer for satisfactory operation of such apparatus, i.e., with a reasonable expectation of success.  As described in the rejection of record, Vandeputte essentially teach the use of paraffinic fluids in a car engine is a well-known use of such fluid, and would therefore be encompassed by the use of the isoparaffinic fluid of Makkonen et al. as a heat transfer fluid.  
Applicant further argues, on pages 7 to 8 of the present response, Makkonen et al. is silent to the boiling range of the fluid (including the narrow boiling range(s) of the fluid) and because there is merely at least 70%wt of C16-C18 isoparaffins in Makkonen et al.’s fluid there will be some presence of C10 and C20 paraffins that lead to a broadening of the boiling range.  This argument is not persuasive because 70 wt.% is merely the lower boundary or minimum amount of the C16-C18 isoparaffins, and the range “at least 70 wt.%” actually includes up to 100 wt.% C16-C18 isoparaffins within its scope.  The reference is not merely limited to 70 wt.% C16-C18 isoparaffins as apparently argued.  As previously stated on pages 19-20 of the Non-Final Office action mailed 02/18/2022, Makkonen et al. further teach the boiling range of the composition 180 to 340°C (para. 0011) and that most of the constituents of the composition have boiling points above 250°C and the contents therein are varied including: 1) up to about 95% by weight isoparaffins and 5% n-paraffins, and 2) at least 70% by weight of the isoparaffins are C16-C18 isoparaffins (para. 0013), meaning the composition and boiling points/ranges thereof can be varied among the disclosed range of constituents, and, in other words, teaches overlapping ranges of boiling point and range-related parameters as well as varying the proportions of isoparaffins and n-paraffins and the content of the isoparaffins thereof in order to achieve a chemically stable composition having most components with a boiling point of above 250°C and a max boiling point of 340°C suitable for use as a heat transfer fluid.  Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive at and within the claimed ranges of initial/final boiling points and boiling range from the teachings of Makkonen et al. since the reference teaches overlapping ranges of boiling point and range-related parameters as well as varying the proportions of isoparaffins and n-paraffins and the content of the isoparaffins thereof in order to achieve a chemically stable composition having most components with a boiling point of above 250°C and a max boiling point of 340°C suitable for use as a heat transfer fluid.  
	Moving to the teachings of Vandeputte, on page 8 of the present response Applicant argues Vandeputte teaches a mineral oil (which Applicant characterizes as mainly comprising n-paraffins, isoparaffins, and cycloparaffins/naphthenes) as a coolant in an internal combustion engine, “relates to a mineral oil comprising high amounts of n-paraffins, high amounts of isoparaffins, and high amounts of naphthens”, and is different from both the fluid of the presently claimed method and from that of Makkonen et al.  Applicant argues Vandeputte fails to teach or suggest a highly isoparaffinic fluid can be used as a fluid and fails to teach or suggest a fluid comprising more than 95 wt.% of isoparaffins and less than 100 ppm by weight of aromatics as claimed.  These arguments are not persuasive because they constitute a piecemeal analysis of the reference (see also Page 20 of this correspondence, above).  As similarly stated on Page 20, above, the rejection of record relies upon Makkonen et al. in view of Vandeputte, not Vandeputte alone.  Makkonen et al. was relied upon to teach the particulars of the claimed fluid as a heat transfer fluid and Vandeputte was relied upon as a secondary reference that teach the use of mineral oil/paraffinic fluids (in other words, fluids comprising n-paraffins, isoparaffins, and cycloparaffins/naphthenes, which both the claimed composition and Makkonen et al.’s fluids contain) in a car engine is a well-known use of such a heat transfer fluid, and would therefore be encompassed by the use of the isoparaffinic fluid of Makkonen et al. as a heat transfer fluid.  
	Applicant further argues, on page 8 of the present response, Makkonen et al. does not disclose that the content of isoparaffins should be in the upper part of the disclosed 70-95 wt.% range for a heat-transfer application or the content of isoparaffins should be above the example of 87 wt.% isoparaffins in Makkonen et al., and a person of ordinary skill in the art would have no teaching or suggestion to arrive at a fluid for heat-transfer application in which a high amount of isoparaffins is suitable.  This argument is not persuasive because, as similarly described above, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). 
	Applicant further argues, on page 9 of the present response, the cited references do not teach or suggest an operating temperature linked to a specific fluid defined by its boiling range.  This argument is not persuasive because the claimed operating temperature(s) are obvious and met by the combination of references.  As stated in the rejection of record, regarding the operating temperature ranges of -50-260°C and -30-315°C a person of ordinary skill in the art would at once envisage providing the disclosed composition at a temperature of 100°C from the above combination of Makkonen and Vandeputte since Vandeputte teaches the engine containing the mineral oil, i.e., paraffinic heat transfer fluid, is provided to the cylinder heads of the engine at an exemplary temperature of 100°C (para. 0009).  130°C is another exemplary temperature of the cooling liquid during use in Vandeputte, too, (para. 0019, 0022, and claim 9).  The remaining arguments on page 9 of the present response are merely an allegation that the combination of Makkonen et al. in view of Vandeputte fail to teach or suggest several of the claimed limitations (certain boiling range(s), isoparaffin amount, aromatics amount, and step of cooling a car engine), but these arguments are moot since they have been addressed for the reasons already described above. 
	Accordingly, the rejection is maintained for the reasons of record. 
Prior Art Cited But Not Applied
The following prior art is made of record and not relied upon but is considered pertinent to Applicant's disclosure and/or the relied upon prior art references: 
Ratiu (“The History of the Internal Combustion Engine” Annals of the Faculty of Engineering Hunedoara, Tome I, Fascicole 3, 2003) is a cited reference of interest that provides documentary evidence internal combustion engines are notoriously well-known for their use in cars and automobiles (abstract and the Introduction section).
Ogden et al. (“Societal lifecycle costs of cars with alternative fuels/engines” Energy Policy 32, 2004, pages 7-27) is a cited reference of interest that provides documentary evidence internal combustion engines are notoriously well-known for their use and are conventionally used in cars (abstract). 
The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
August 18, 2022